DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
It is suggested to amend "silicon (Al)" to " silicon (Si)" in line 2 of claim 11
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the hot-rolled steel plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the steel plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160079467 in view of US 2015/0361532.
Regarding claim 4,
	KR '467 discloses a method for manufacturing a hot-stamped part comprising  (in wt%) C: 0.04-0.10%, Mn: 1.0-1.6%, Ti: 0.04-0.08%, 0.01-0.10% Nb and the balance Fe followed by stamping and cooling (abstract).
	KR '467 does not disclose a second blank obtained by cutting a steel plate provided separately from the first blank; (b) welding the first and second blanks to each other by a tailor-welding blank process, thereby forming a joined steel material; (c) hot-stamping the joined steel material in a press mold, thereby forming a molded body.
	However, US '532 teaches for a similar low-alloy steel (abstract) that it is advantageous to weld two different materials together having different strengths to achieve weight reduction and thus fuel efficiency improvement in vehicles [0098] before stamping .
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to weld the material of US '532 to the material of KR '467 in order to make a component of different local strengths and improve weight reduction and fuel efficiency as taught by US '532.
Regarding claim 5,
	KR '467 discloses finish hot-rolling the first slab to a temperature of 860-900°C (middle p. 5), cooling to a coiling temperature of 580-620°C (lower p. 5), uncoiling the plate, cold rolling the plate, and annealing the plate (lower p. 5 to middle p. 6).


Regarding claim 6, 
	US '532 discloses that the second part of the blank has a tensile strength of 1200-1600 MPa [0098].
Regarding claim 7,
	The heating for the stamping of KR '467 is to a temperature of 910-950°C and then is transferred in a time of 8-10s (middle p. 7).  In addition, the blank of US '532 is heated to 850-950°C before stamping [0075].
Regarding claim 8,
	The cooling in the press mold from KR '467 is done at a rate of 40-60°C/s (lower p. 7).
Regarding claim 9,
	The function of each of the first and second blanks in the claim is an intended use of the formed material.  Both US '532 [0084] and KR '467 (upper p. 7) contemplate use as crash support for a vehicle (i.e., use as a car B-pillar).  See MPEP 2144.07.
Regarding claim 10,
	The properties from the blank of KR '467 are of a TS of 700-850 MPa, YS of 550-750 MPa, and 10-25% elongation (claims).  The microstructure is of ferrite and martensite (lower p. 2 of translation).
Regarding claim 11,
	US '532 teaches that the steel may be plated with an Al-Si layer for improving corrosion resistance [0060].  This is done after annealing (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/BRIAN D WALCK/Primary Examiner, Art Unit 1738